Citation Nr: 0510281	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
post-traumatic stress disorder and evaluated it as 50 percent 
disabling.  In April 2003, the veteran notified the RO that 
he had moved to Louisiana, at which time his claims file was 
transferred to the New Orleans, Louisiana RO.

The veteran appeared before the undersigned in March 2005 at 
a videoconference hearing to present testimony on the issue 
on appeal.  Also testifying at this hearing were the 
veteran's spouse and daughter.  The hearing transcript has 
been associated with the claims file. 

In March 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by depression affecting his ability to function 
independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and an 
inability to establish and maintain effective relationships.

2.  The veteran's post-traumatic stress disorder precludes 
him from securing and maintaining substantial gainful 
employment.



CONCLUSION OF LAW

The criteria for a total disability rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in June 2002, and was evaluated as 50 percent 
disabling under DC 9411.   

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Of record are VA outpatient treatment records, to include 
mental health clinic notes, dated from November 2003 to 
February 2005.  Also, the veteran underwent a VA PTSD 
examination in conjunction with his claim for an increase in 
July 2003, the report of which is of record.  The veteran's 
spouse, daughter, step-daughter, brother, two former 
employers, and the Shreveport, Louisiana Vet Center have all 
submitted statements on his behalf, describing his current 
mental status.

Based on a review of all the evidence, the Board finds that 
the service-connected psychiatric disability meets the 
schedular criteria for a 70 percent evaluation.  As late as 
February 2005, the veteran was noted by mental health 
clinicians to be having more anxiety about anticipation of 
virtually anything.  He also carries a diagnosis of major 
depression.  Obsessional rituals are a problem for the 
veteran.  For example, at night, the veteran constantly 
checks and rechecks the windows and doors to ensure they are 
locked.  The veteran neglects his personal appearance, only 
showering, brushing his teeth, or changing his clothes when 
told to do so by his spouse. 

Social interactions are strained for this veteran.  His 
impulse control is impaired, especially when forced to 
interact with other people, e.g., while driving.  He gets 
angry and curses at people, which then make him very nervous.  
He tends to stay inside his house and avoids contact with 
people, including his family.  His relationship with his 
spouse and daughter has deteriorated over time.  Though they 
live with him, his spouse sleeps in a different room, and has 
testified that the veteran is verbally abusive.  The 
veteran's spouse has moved herself and their child away from 
the veteran in the past as well, due to his rage.

The veteran has consistently situated the family home far 
from other people, building fences and other barricades to 
bar access.  He has cleared the trees from the property for 
better control of the space.  He has built a room inside 
another room in the house, for protection, where he states he 
spends much of his time sitting alone with his guns and 
knives.   

Occupational interactions ceased when the veteran was forced 
to retire, due to his behavior at work.  One former employer 
at the California Youth Correctional Facility has indicated 
that although in the beginning the veteran was more than 
competent at his job, he was unable to work with others.  He 
became increasingly more agitated around prisoners of Asian 
descent.  He was found hiding on several occasions, and 
attempted to alter his work schedule so as to be there when 
no one else was. 
 
A subsequent employer has indicated that the veteran began 
making dangerous mistakes on the job, would run for cover if 
a car backfired, and became increasingly volatile to be 
around.  He was forced to terminate his employment at that 
time.  

The Board finds that the veteran's disability picture as 
described above warrants a 70 percent rating under the 
schedule.   There is no evidence in the record that the 
veteran has persistent delusions or hallucinations, or that 
he is in persistent danger of hurting himself or others.  Nor 
is the veteran disoriented to time or place.  Gross 
impairment of thought processes is not apparent in the 
record.  Thus, a 100 percent disability rating would not be 
warranted on the basis of the rating schedule for mental 
disorders.

However, this does not end the Board's determination in this 
case.  Pursuant to 38 C.F.R. §§ 4.15 and 4.16, the Board 
finds that the veteran is precluded from maintaining 
substantial and gainful employment by reason of his service-
connected PTSD and, as such, is entitled to a total 
disability evaluation.  In particular, a VA examiner in 
February 2005 opined that the veteran was unable to 
participate in any activity requiring him to be around 
people, whether socially or with family.  The examiner also 
noted the veteran to be totally unable to work because of his 
mental status.  Based on a review of the historical record, 
including this VA evaluation, the Board finds that the 
veteran is clearly incapable of gainful employment due to his 
psychiatric disability.  Based on a review of the veteran's 
disability picture, the Board finds that a preponderance of 
the evidence supports the conclusion that he is unable to 
work solely due to his psychiatric disability.  Accordingly, 
a 100 percent schedular evaluation is warranted.


ORDER

Entitlement to a total disability rating for post-traumatic 
stress disorder is granted, subject to regulations applicable 
to the payment of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


